Hart, J. (after stating the facts). It is sought to uphold the judgment on the ground that no motion for a new trial has been filed. The Supreme Court can review for errors manifest from the face of the judgment where the judgment contains a recital of the facts upon which it is based. Baucum v. Waters, 125 Ark. 305, and Davies & Davies v. Patterson, 132 Ark. 484. The facts upon which the judgment of the circuit court is based are recited in the judgment, and we can, therefore, review for errors apparent from the face of the record. Doctor Poynor was appointed registrar pursuant to an act creating the State Board of Health and Bureau of Vital Statistics. See Acts of 1913, page 352. The services performed by him were pursuant to the provisions of that act during the year 1916. That act came up for construction in the case of Fort Smith Dist. of Sebastian County v. Eberle, 125 Ark. 350. The court held that the local registrar was a State officer, and that his services could not be regarded a county purpose within the meaning of the Constitution, and that the act was invalid so far as it authorized the payment for the services of the local registrar out of the county treasury. That decision is conclusive of the case at bar. If the levying court, by subsequently making an appropriation therefor, and the collector by 'collecting the taxes for general county purposes pursuant to the appropriation could bind the county to make the payment for services which this court has held the county was not liable for, the practical effect would be to oust the county court of the original jurisdiction which is granted it by the Constitution. By virtue of our Constitution and laws, the county court is invested with the exclusive original jurisdiction to audit, settle and direct the payment of all demands against the county. Constitution of 1874, art. 7, § 28, and Chicot County v. Kruse, 47 Ark. 80. As we have just seen, the claim of Doctor Poynor was not a debt against the county because at the time the services were performed he was a State officer, and the county was not liable for the payment of his services as a State officer. To hold otherwise would be to divest the county court of the jurisdiction granted it under art. 7, § 28, which provides that the county courts shall have ‘ ‘ exclusive original jurisdiction in all matters relating to county taxes, * * * disbursements of money for county purposes, and in every other case that may be necessary to the internal improvement and local concerns of the respective counties. ’ ’ As we have seen the claim of appellee is not a debt against Carroll County, and, under the provision of the Constitution just referred to, the county court would not be authorized to audit and allow a claim which was not authorized under the law. It is true the Legislature of 1917 amended the general act above referred to so as to provide for the payment by the respective counties for the services of the local registrars. See Acts of 1917, Vol. 1, p. 799. That act, however, does not purport to be retroactive in its operation, and therefore has no application whatever to the present case. It follows that the circuit court erred in holding that the county was liable for the services performed by Doctor Poynor as local registrar during the year 1916, and for that error the judgment must be reversed and the cause will be remanded for further proceedings according to law and not inconsistent with this opinion.